Motion for consolidation and for other relief granted insofar as to permit the papers on both appeals to be printed in one appeal book, without duplication of printing, and to permit both appeals to be argued or submitted together on one set of appellant’s and respondent’s points. The printing in the record on appeal of the exhibits listed on Schedule A annexed to the moving papers is dispensed with on condition that the originals of said exhibits are filed with this court on or before the Wednesday preceding the first day of the term for which the appeals are noticed for argument. The record on appeal herein, together with the briefs in connection therewith, are ordered sealed and copies of the same are to he made available only to the parties and their counsel. Concur — Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.